COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              DIANE W. WILSON
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 0243-13-4                                              PER CURIAM
                                                                                      AUGUST 20, 2013
              FAIRFAX CONNECTOR AND
               OLD REPUBLIC INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Diane W. Wilson, pro se, on brief).

                               (Michael P. Del Bueno; Amber L. Ford; Whitt & Del Bueno, PC, on
                               brief), for appellees.


                     Diane W. Wilson appeals a decision of the Workers’ Compensation Commission finding

              that the statute of limitations barred her November 19, 2010 claim. We have reviewed the record

              and the commission’s opinion and find that this appeal is without merit.1 Accordingly, we affirm

              for the reasons stated by the commission in its final opinion. See Wilson v. Fairfax Connector,

              VWC File No. JCN 2381025 (Jan. 14, 2013). We dispense with oral argument and summarily

              affirm because the facts and legal contentions are adequately presented in the materials before

              the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Appellant failed to comply with Rules 5A:20 and 5A:25. Her opening brief did not
              include a table of contents, a table of authorities, a statement of the nature of the case, a
              statement of the assignments of error with an exact reference to the appendix or record for where
              they were preserved, a statement of facts with references to the appendix or record, the standard
              of review, and any legal authority to support her argument. Furthermore, the appendix did not
              include the initial pleading or the commission’s opinion. Appellant was given multiple
              opportunities to file an amended opening brief, but did not do so.